Case 5:20-cv-01898-JWH-KS Document 17 Filed 11/16/20 Page 1 of 2 Page ID #:49

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. EDCV 20-1898-JWF (KS)                                             Date: November 16, 2020
Title       Jesse Chacon Jr. v. Ralph Diaz et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On September 8, 2020, Plaintiff, a California state prisoner proceeding pro se and in
forma pauperis, commenced this civil rights suit against several California Department of
Corrections and Rehabilitation (“CDCR”) officials. (Dkt. No. 1.) On September 28, 2020, the
Court dismissed the Complaint for failure to state a claim but granted Plaintiff leave to amend
and ordered Plaintiff to file a First Amended Complaint correcting the defects identified by the
Court no later than October 19, 2020. (Dkt. No. 10.) On October 13, 2020, Plaintiff filed two
motions, in which he (1) challenged the Court’s dismissal of the Complaint with leave to
amend and (2) asked to transfer the action to the Eastern District. (Dkt. Nos. 12, 13.) On
October 30, 2020, the Court denied the motions and, observing that Plaintiff had missed his
October 19, 2020 deadline for filing a First Amended Complaint, stated: “in order to proceed
with this lawsuit, Plaintiff must file the First Amended Complaint immediately or the Court
may recommend dismissal.” (Dkt. No. 15.)

        More than two weeks have now passed since the Court’s October 30, 2020 warning,
and nearly a month has passed since Plaintiff’s First Amended Complaint was due. To date,
Plaintiff has not filed a First Amended Complaint, a request for an extension of time, or a
Notice of Voluntary Dismissal. Rule 41(b) of the Federal Rules of Civil Procedure states that
an action may be subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply
with these rules or a court order.” Accordingly, the Court could properly recommend dismissal
of the action for Plaintiff’s failure to timely comply with the Court’s prior orders.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-01898-JWH-KS Document 17 Filed 11/16/20 Page 2 of 2 Page ID #:50

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. EDCV 20-1898-JWF (KS)                                          Date: November 16, 2020
Title       Jesse Chacon Jr. v. Ralph Diaz et al


       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on
or before December 7, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a request
for an extension of time to file a First Amended Complaint and a declaration signed under
penalty of perjury, explaining why he failed to comply with the Court’s prior order; or (2) a
First Amended Complaint correcting the deficiencies identified in the Court’s September 28,
2020 Order. Alternatively, if Plaintiff does not wish to pursue this action, he may dismiss the
Complaint without prejudice by filing a signed document entitled “Notice Of Voluntary
Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s September 28, 2020 Order
(Dkt. No. 10) and the Central District’s standard civil rights complaint form.

        IT IS SO ORDERED.


                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
